       Case 4:21-cv-02293 Document 1 Filed on 07/15/21 in TXSD Page 1 of 7




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


DELFINO MORALES,                                  §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §           CASE NO. 4:21-cv-02293
                                                  §
ASHCRAFT-EUROPEAN BAKERY                          §
LIMITED PARTNERSHIP,                              §
EUROPEAN BAKERY GROUP, INC., and                  §
RONALD WEIL                                       §
                                                  §
        Defendants.                               §

                             PLAINTIFF’S ORIGINAL COMPLAINT

     1. From approximately 1999 to February 26, 2021, Plaintiff Delfino Morales worked as a

bread mixer at Ashcraft-European Bakery, a commercial bakery co-owned and operated by

Defendants Ashcraft-European Bakery Limited Partnership and European Bakery Group, Inc., in

Stafford, Texas. For at least the last three years of Plaintiff’s employment, Defendants

systematically failed to pay him overtime wages for his hours worked in excess of 40 in a

workweek. Plaintiff brings this action to recover damages for Defendants’ violations of his rights

under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), plus costs and attorney’s

fees as provided by law.

                                 JURISDICTION AND VENUE
     2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 (federal question)

and 29 U.S.C. § 216(b) (FLSA).

     3. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b). Defendants reside in and

do business in this district, and the events giving rise to the causes of action occurred within this

district.

Plaintiff’s Original Complaint                   1
      Case 4:21-cv-02293 Document 1 Filed on 07/15/21 in TXSD Page 2 of 7




                                         THE PARTIES

   4. Plaintiff Delfino Morales is an individual residing in Harris County, Texas, and has

consented to the filing of this action for violations of the FLSA. (See Exhibit A.)

   5. Defendant Ashcraft-European Bakery Limited Partnership is a limited partnership formed

and existing under the laws of the State of Texas and whose principal place of business is 220

Murphy Rd., Stafford, TX 77477. Defendant Ashcraft-European Bakery Limited Partnership may

be served with process by serving its registered agent, Ronald M. Weil, at 220 Murphy Rd.,

Stafford, TX 77477.

   6. Defendant European Bakery Group, Inc. is a domestic corporation formed and existing

under the laws of the State of Texas and whose principal place of business is 220 Murphy Rd.,

Stafford, TX 77477. Defendant European Bakery Group, Inc. may be served with process by

serving its registered agent, Ronald M. Weil, at 220 Murphy Rd., Stafford, TX 77477.

   7. Defendant Ronald M. Weil is an individual residing in Harris County, Texas. Defendant

Weil may be served with process at his residence at 5202 Briar Dr., Houston, TX 77056.

                                              FACTS
   8. Throughout the relevant period of this lawsuit, Defendants co-owned, operated, and jointly

did business as Ashcraft-European Bakery, a commercial bakery in Stafford, Texas that provides

a variety of pastries and breads to the foodservice industry in the greater Houston area, and has

developed unique bread products for convenience stores and airlines on a national level.

   9. At all times relevant to this lawsuit, Ashcraft-European Bakery was an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of the FLSA, 29

U.S.C. § 203(s)(1).

   10. At all times relevant to this lawsuit, Ashcraft-European Bakery had two or more

employees (including Plaintiff) handling, selling, or otherwise working on goods or materials that

Plaintiff’s Original Complaint                   2
      Case 4:21-cv-02293 Document 1 Filed on 07/15/21 in TXSD Page 3 of 7




had been moved in or produced for commerce by any person (including, e.g., industrial kitchen

appliances, ingredients, and kitchen supplies that were manufactured outside of Texas).

   11. In each of the last three years of Plaintiff’s employment, Ashcraft-European Bakery has

had an annual gross volume of sales made or business done in excess of $500,000, exclusive of

excise taxes at the retail level. On information and belief, Ashcraft-European Bakery’s gross sales

volume greatly exceeded $1,000,000.00 in each year relevant to this litigation.

   12. Plaintiff worked for Defendants as a bread mixer at Ashcraft-European Bakery from

approximately 1999 to February 26, 2021. Plaintiff’s job duties included preparing doughs for the

different types of bread that Defendants produced, operating the dough mixing machine, and

transporting the mixed dough to other employees for cutting and packaging.

   13. At all times relevant to this lawsuit, Plaintiff was an “employee” of Defendants as that term

is defined in 29 U.S.C. § 203(e).

   14. During at least the last three years of his employment, Plaintiff regularly worked over 40

hours per week for Defendants, often laboring over 54 hours per week. Plaintiff normally worked

six days per week, from approximately 3:00 a.m. to about 1:00 p.m. or later each day, with a

daily lunch break lasting approximately 40 minutes.

   15. Plaintiff received paychecks from Defendant Ashcraft-European Bakery Limited

Partnership on a weekly basis.

   16. From at least 2018 to approximately February 26, 2019, Defendants compensated Plaintiff

at a rate of $1,050.00 per week. If Plaintiff worked fewer than 6 days in a given workweek during

this period, Defendants would dock him 1/6 of his salary, approximately $175, for each day

missed. However, the fixed salary amount paid did not vary based on Plaintiffs’ actual hours

worked. As a limited illustration, Plaintiff received $1,050.00 in each of the following workweeks:



Plaintiff’s Original Complaint                  3
      Case 4:21-cv-02293 Document 1 Filed on 07/15/21 in TXSD Page 4 of 7




                             Workweek Ending        Hours Worked
                            1/18/2019               56.07
                            1/15/2019               55.37
                            1/22/2019               54.4
                            1/29/2019               56.97
                            2/5/2019                54.5


   17. From approximately February 26, 2019 to the end of Plaintiff’s employment, Defendants

compensated Plaintiff at a rate of $1,100.00 per week. If Plaintiff worked fewer than 6 days in a

given workweek during this period, Defendants would dock him 1/6 of his salary, approximately

$183.33, for each day missed. However, the fixed salary amount paid did not vary based on

Plaintiffs’ actual hours worked. As a limited illustration, Plaintiff received $1,100.00 in each of

the following workweeks:

                             Workweek Ending        Hours Worked
                            1/21/2020               53.6
                            2/4/2020                55.67
                            2/11/2020               54.77
                            3/10/2020               56.95
                            3/17/2020               55.3


   18. During all times relevant to this lawsuit, Defendants failed to pay Plaintiff the required

half-time overtime premium for all hours beyond 40 that Plaintiff worked in a workweek.

   19. At all times relevant to this lawsuit, Defendants have been “employers” of Plaintiff within

the meaning of the FLSA, 29 U.S.C. § 203(d).

   20. Defendant European Bakery Group, Inc. has been the General Partner of Defendant

Ashcraft-European Bakery Limited Partnership since 1996.




Plaintiff’s Original Complaint                  4
      Case 4:21-cv-02293 Document 1 Filed on 07/15/21 in TXSD Page 5 of 7




   21. At all times relevant to this lawsuit, both Defendant Ashcraft-European Bakery Limited

Partnership and Defendant European Bakery Group, Inc. used Ashcraft-European Bakery’s

premises, located at 220 Murphy Rd., Stafford, TX 77477, as their principal place of business.

   22. On information and belief, the Defendant entities’ operations were integrated, and they

directly or indirectly codetermined the essential terms and conditions of each bakery worker's

employment. Defendant Ashcraft-European Bakery Limited Partnership and Defendant European

Bakery Group, Inc. possessed and exercised the power to hire and fire employees, supervise and

control employee work schedules and conditions of employment, determine the rate and method

of payment, and maintain employment records.

   23. As evidenced by its issuance of weekly paychecks showing total hours worked to Plaintiff

and other employees, Defendant Ashcraft-European Bakery Limited Partnership indisputably

exercised control over the bakery workers’ rate and method of payment, and maintained employee

pay and time records.

   24. In the alternative, even if Defendant European Bakery, Inc. was not Plaintiff’s employer,

Defendant European Bakery, Inc. is jointly and severally liable for the claims at issue in its capacity

as general partner of Defendant Ashcraft-Bakery Limited Partnership pursuant to Tex. Bus. Org.

Code § 153.152(b), and is a proper party in this action pursuant to Tex. Bus. Org. Code § 152.305.

   25. At all times relevant to this action, Defendant Weil has been the President and Director of

Defendant European Bakery Group, Inc.

   26. Throughout the relevant period, Defendant Weil was regularly present at Ashcraft-

European Bakery and possessed and exercised the power to hire and fire employees, supervise and

control employee work schedules and conditions of employment, determine the rate and method

of payment, and maintain employment records.



Plaintiff’s Original Complaint                    5
       Case 4:21-cv-02293 Document 1 Filed on 07/15/21 in TXSD Page 6 of 7




    27. While the hiring of new employees was normally delegated to managers and supervisors

of the bakery, Defendant Weil personally made decisions to fire some employees of Defendants.

    28. Defendant Weil personally exercised control over Plaintiff’s rate of pay. When Plaintiff

first started working for Defendants in 1999, Defendant Weil determined that Plaintiff would be

paid approximately $400 to $500 per week. From 1999 to the end of his employment with

Defendants, Plaintiff periodically received raises to his weekly pay. These raises were initially

recommended to Defendant Weil by Plaintiff’s manager, and Defendant Weil made the final

decision to approve raises in pay.

    29. Defendant Weil exercised control over the schedules of Defendants’ employees. While the

general manager of the bakery set each employee’s schedule each week, decisions related to

whether an employee could take a day off or make major adjustments to their schedule required

Defendant Weil’s approval.

    30. At all times relevant to this lawsuit, Defendants knowingly, willfully, or with reckless

disregard carried out their illegal pattern or practice of failing to pay all overtime compensation

due to Plaintiff.

                                      CAUSE OF ACTION
                                     FLSA, 29 U.S.C. § 207(a)

    31. Defendants violated the FLSA, 29 U.S.C. § 207(a), by failing to pay Plaintiff proper

overtime wages.

    32. Defendants’ failure to pay Plaintiff his federally mandated overtime wages was a willful

violation of the FLSA within the meaning of 29 U.S.C. § 255(a).

    33. As a consequence of Defendants’ violations of the FLSA, Plaintiff is entitled to recover his

unpaid overtime wages, plus an equal amount in liquidated damages, the costs of this suit, and

reasonable attorney’s fees pursuant to 29 U.S.C. § 216(b).

Plaintiff’s Original Complaint                   6
      Case 4:21-cv-02293 Document 1 Filed on 07/15/21 in TXSD Page 7 of 7




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court:

   a. Award damages to Plaintiff for Defendants’ failure to pay overtime wages under the Fair

       Labor Standards Act and an equal amount of liquidated damages;

   b. Award Plaintiff the costs of this action;

   c. Award Plaintiff reasonable attorney’s fees;

   d. Award Plaintiff post-judgment interest, as provided by law; and

   e. Grant such other and further relief as this Court deems just and proper.

                                                      Respectfully submitted,

                                                      By: s/ Duchoang Pham
                                                      Duchoang Pham, Attorney-in-Charge
                                                      Texas State Bar No. 24116900
                                                      S.D. Texas Fed. ID No. 3470605
                                                      Email: dpham@equaljusticecenter.org
                                                      EQUAL JUSTICE CENTER
                                                      2925 Richmond Ave., Ste. 1231
                                                      Houston, TX 77098
                                                      Fax (512) 474-0008
                                                      Tel (832) 441-4787

                                                      Anna Bocchini
                                                      Texas State Bar No. 24057410
                                                      S.D. Texas Fed. ID No. 3145999
                                                      Email: abocchini@equaljusticecenter.org
                                                      EQUAL JUSTICE CENTER
                                                      314 E Highland Mall Blvd., Ste. 401
                                                      Austin, TX 78752
                                                      Phone: (512) 474-0007, ext. 105
                                                      Fax: (512) 474-0008

                                                      Counsel for Plaintiff




Plaintiff’s Original Complaint                    7
